—In a proceeding pursuant to Business Corporation Law § 1104-a for judicial dissolution of a closely-held corporation, Charles R. Willis appeals from so much of an order of the Supreme Court, Nassau County (Franco, J.), dated December 10, 1996, as granted the petitioner’s cross motion to enjoin him from using corporate funds to defend against this proceeding and directed that any such payments previously made be repaid to the corporation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly enjoined the appellant, a two-thirds majority shareholder in a closely-held corporation, from using corporate funds to pay counsel fees incurred in defending this dissolution proceeding (see, Business Corporation Law § 1115; Matter of Rappaport [Jileen Sec. Corp.], 110 AD2d 639; Matter of Reinschreiber [Lipp], 70 AD2d 596; see also, Matter of Penepent Corp., 198 AD2d 782; Matter of Public Relations Aids [Toohey], 109 AD2d 502). O’Brien, J. P., Joy, Altman and Luciano, JJ., concur.